Citation Nr: 0943454	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-32 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C. 1805 for a child born 
with spina bifida, to include your status as a claimant.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs

ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2006, a 
statement of the case was issued in July 2007, and a 
substantive appeal was received in October 2007.   

The appellant requested a Board hearing.  A Board hearing was 
scheduled to take place on September 15, 2009.  The appellant 
failed to report for the hearing or provide good cause for 
his failure to report.  


FINDING OF FACT

The appellant has claimed entitlement to 38 U.S.C. 1805 
benefits as a child born with spina bifida occulta.  Spina 
bifida occulta is specifically excluded as a disability under 
which benefits can be granted under 38 U.S.C. 1805.


CONCLUSION OF LAW

There is no legal merit to the claim of entitlement to VA 
compensation benefits for the appellant as a child born with 
spina bifida occulta. 38 U.S.C.A. §§ 1802, 1805, 1815 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.814 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the 
VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

In connection with the claim herein decided, the appellant 
and his representative have been notified of the reasons for 
the denial of the claim, and have been afforded the 
opportunity to present evidence and argument with respect to 
the claim.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the 
appellant.  As will be explained below, the claim lacks legal 
merit.  As the law, and not the facts, is dispositive of the 
claim, the duties to notify and assist imposed by the VCAA 
are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 
132 (2002).

Analysis

The appellant claims that he is entitled to benefits under 38 
U.S.C. 1805 as a child born with spina bifida.  

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
Veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  
"Spina bifida" means any form and manifestation of spina 
bifida except spina bifida occulta.  [Emphasis added].  38 
U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3).  The Board notes 
that spina bifida is the only birth defect that warrants the 
award of monetary benefits based on the herbicide exposure of 
the Veteran as a father of that child. Jones v. Principi, 16 
Vet. App. 219 (2002).

The appellant's claim was received in May 2006.  In the VA 
Form 21-0304, under "Disabilities claimed", the appellant 
wrote "spina bifida occulta."  He also claimed that his 
father served in Vietnam from May 18, 1969 to May 19, 1970.    

The Board recognizes that the temporary claims file does not 
contain a copy of the Veteran's DD 214 or other personnel 
records that would substantiate the appellant's claim that 
his father served in Vietnam.  Nonetheless, the Board notes 
that the appellant has claimed entitlement to benefits under 
38 U.S.C. 1805 as a child born with spina bifida.  However, 
the pertinent regulation specifically excludes spina bifida 
occulta as a disability under which benefits can be granted.  

Moreover, the Board has examined the medical evidence in the 
claims file and it cannot find a diagnosis of spina bifida or 
spina bifida occulta.  Instead, it appears that the appellant 
was consistently diagnosed with a large hairy nevus of the 
back and buttocks.  The records consistently reflect that he 
was a "healthy" and "active" boy with no disability apart 
from skin discoloration.  He underwent several (at least 
seven) excisions and skin grafts; by October 1976 the giant 
nevus was "almost completely excised"; and there is no 
indication that the appellant currently suffers from any 
disability.   

In the absence of a diagnosis (or even a claim) of spina 
bifida that would fall under the purview of 38 U.S.C. 1805 
and 38 C.F.R. §§ 3.814, the Board finds that compensation 
under the provisions of 38 U.S.C.A. §§ 1805(a), 1815 and 38 
C.F.R. §§ 3.814(a), 3.815 is not warranted.  Because there 
are no other regulatory provisions which allow for 
compensation for other birth defects, there is no evidence 
the appellant could submit that would allow the Board to 
grant the appellant's claim.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (holding that where the law and not the 
evidence is dispositive the Board must deny the claim on the 
grounds of lack of legal merit or the lack of entitlement 
under the law).


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


